 Case 3:18-cv-02212-B-BN Document 41 Filed 06/17/20                  Page 1 of 1 PageID 164



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

OTTO LEE ISRINGHOUSE,                            §
Dallas Cnty. Jail Bookin No. 19034496,           §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §           No. 3:18-cv-2212-B
                                                 §
OFFICER NFN TRAVIS and OFFICER                   §
NFN BROWN,                                       §
                                                 §
               Defendants.                       §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       DATE: JUNE 17th, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
